Citation Nr: 9912101	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The Board notes that the veteran originally filed his claim 
for the benefits sought on appeal with the RO in Jackson, 
Mississippi.  However, during the pendency of this appeal, 
the veteran relocated to Oklahoma.


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by more than 
considerable social and industrial inadaptability.

2.  The veteran's PTSD is not manifested by such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, 
spatial disorientation; or neglect of personal appearance and 
hygiene.

3.  The veteran has completed one year of college.  He served 
as a petroleum storage specialist in the Army.  He last 
worked in November/December 1992.  He is not drawing 
disability payments from Social Security.

4.  The veteran's service-connected disability does not 
preclude him from engaging in some form of substantially 
gainful employment which is available in the national 
economy, and which is consistent with his education and 
occupational experiences.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1970 to June 
1973.  His DD 214 reflects that he served as a petroleum 
storage specialist, or equivalent civilian occupation as an 
oil dispatcher.  He underwent basic combat training as part 
of his basic training upon entering the Army in June 1970 and 
his DD 214 did not indicate any type of combat awards such as 
the Combat Infantry Badge, or Purple Heart, during his period 
of service in Vietnam.  The veteran's DA Form 20 reflected 
that his duties in Vietnam were as a petroleum supply handler 
with the 528th Quartermaster Company.  The DA Form 20 also 
lists that the veteran served in Vietnam during two 
campaigns, identified as Vietnam Counteroffensive Phase VII, 
and the 15th Campaign.  There is no indication in his records 
of any direct participation in combat.

In October 1993, the veteran submitted a stressor statement 
depicting several traumatic events he said that he 
experienced in Vietnam.  Also associated with the claims file 
were VA treatment records for the period April to October 
1993 which reflected several inpatient stays for treatment of 
substance abuse and PTSD.  He was also afforded a VA 
examination in February 1994 where he was again diagnosed 
with PTSD and alcohol dependence, along with cocaine and 
cannabis dependence.  He was assigned a global assessment of 
functioning (GAF) score of 45.

In a rating decision dated in June 1994 the Jackson RO 
granted service connection for PTSD.  He was assigned an 
initial disability rating of 30 from January 1993 to 
September 7, 1993.  From September 7, 1993, to October 31, 
1993, he was assigned a 100 percent rating for benefits under 
38 C.F.R. § 4.29 based on a period of hospitalization.  The 
veteran's residual award was determined to be 30 percent, 
effective November 1, 1993.  In reaching its decision, the RO 
determined that the veteran's basic combat training, his mere 
assignment with a combat support group and his mere presence 
during two campaigns in Vietnam constituted sufficient 
evidence to concede the existence of a stressor.  The Board 
notes with considerable interest that no verification of any 
of the veteran's claimed stressors has ever been attempted in 
this case where combat service has yet to be objectively 
demonstrated.  Cf. 38 C.F.R. § 3.304(f) (1998).
 
The veteran was hospitalized for his PTSD at the VA Medical 
Center (VAMC) in New Orleans, Louisiana, from June to August 
1996.  In October 1996, the veteran was granted a temporary 
100 percent rating from June 30, to August 31, 1996, with a 
residual permanent rating of 50 percent effective September 
1, 1996.

In March 1997, the veteran, through his attorney, filed 
claims for the benefits sought on appeal.  At that time, the 
attorney noted that the veteran had been granted Social 
Security Administration (SSA) benefits for his PTSD.  

Associated with the claims file is an April 1997 response 
from the VAMC at New Orleans which indicated that the veteran 
has not received any treatment there since September 1996.  

The veteran was afforded a VA examination in September 1997.  
The veteran related that he served in the Army as a "field 
medic" from 1970 to 1973.  He said that he was "in 
combat."  The veteran admitted to a remote history of 
suicidal thoughts but denied attempts to harm himself and 
denied recent thoughts of suicide.  He denied a history of 
homicidal thoughts.  He did say that he had a history of 
vague hallucinations.  He had inpatient treatment in 1991, 
1992 and 1996.  He reported having "middle" (sic) insomnia 
caused by dreaming of combat at least several times a week.  
He had "two years" of college credit.  He was married for 
less than one year and divorced for 11 years.  He reportedly 
was last employed in 1990 by the Mississippi State Hospital 
where he was a shift supervisor.  He said that he was fired 
after he had an argument with his boss and destroyed some 
property.  He admitted to ruminating about combat once or 
twice a week and avoiding combat-related movies.  He no 
longer hunted because he did not like guns because of the 
war.  He said that helicopter sounds triggered memories.  He 
avoided Oriental people and said that the smell of diesel and 
cannabis also reminded him of Vietnam and would upset him.  
He avoided firecrackers as the loud noise would startle him, 
as would thunder.  He avoided crowds and did his shopping 
either very early or very late.  He described his military 
service, including being in several fire fights in Vietnam.

The mental status examination reported the veteran as 
appropriately dressed, and adequately groomed.  He exhibited 
no unusual motor activity.  His speech was slightly 
pressured; however, there was no flight of ideas or looseness 
of associations.  His mood was anxious as was his affect.  He 
denied hallucinations, expressed no identifiable delusions 
and denied homicidal or suicidal thoughts.  He was oriented 
to person, place, situation, and time.  His remote, recent 
and immediate recall were good.  He was estimated to be of 
average intelligence.  His judgment to avoid common danger 
was adequate.  His abstract ability was adequate and insight 
determined to be fair.  The examiner related that he had 
reviewed the veteran's claims file.  The examiner also said 
that the symptoms described by the veteran, as well as the 
results of his mental status examination, were consistent 
with PTSD.  The examiner assigned a GAF of 50 for the current 
examination.

Associated with the claims file is a VA discharge summary 
from February 5, to March 4, 1998.  The summary reflects that 
the veteran was hospitalized for substance abuse treatment.  
He was reported to have coherent speech with no flight of 
ideas or looseness of associations.  He was dressed 
appropriately and well-groomed.  His affect was pleasant and 
his mood euthymic.  He denied homicidal and suicidal 
ideation, auditory and visual hallucinations, and delusions.  
Psychological testing showed a severely depressed mood with 
suicidal ideation but the veteran said that he would not 
carry them out.  His discharge diagnoses were: cocaine 
dependence, alcohol and marijuana abuse, and, PTSD by 
history.  He was assigned a GAF of 70.  

The veteran was afforded a VA PTSD examination in October 
1998.  He was noted to reside at a long-term residential 
facility.  He was involved in a partial hospital program for 
substance abuse.  The veteran said that he still had 
exacerbations of his PTSD.  He avoided television because of 
stressful scenes.  His said that his concentration had been 
decreased.  He had been given medication to help him sleep 
but it gave him headaches and did not help.  He said that he 
had not been employed since 1990 because of his exacerbations 
and drug use.  He continued to have flashbacks.  He did not 
like crowds and it was hard for him to keep his anger under 
control.  He was hypervigilant.  His longest employment was 
for 5 years.  He said that he did not maintain close contact 
with his family, other than his mother.  The veteran related 
that, unless someone had similar interests to his own, he did 
not have contact with them.  His dreaming about experiences 
in Vietnam was variable.  He said that the dreams made it 
difficult for him to go to sleep at night.  The mental status 
examination reported that the veteran was occasionally 
tearful.  He did startle easily during the examination.  He 
was slightly despondent.  There were no hallucinations or 
delusions.  The veteran displayed a certain amount of 
suspiciousness.  He had goal directed spontaneous speech.  
His perception of his situation was poor but his judgment was 
good.  He was oriented times three.  The examiner's diagnoses 
were PTSD, moderate to severe, and polysubstance dependence, 
early full remission in a controlled environment.  The 
examiner assigned a GAF score of 55.  

Finally, as a result of the veteran's claim that he was 
receiving Social Security Administration (SSA) benefits as a 
result of his PTSD, the RO contacted the SSA to obtain copies 
of pertinent records.  Associated with the claims file is a 
February 1999 response from the district SSA office located 
in Jackson, Mississippi, which indicated that the veteran was 
not in receipt of SSA benefits.  

The Board notes that the SSA benefits evidence was received 
at the Board after the veteran's case had been certified for 
appellate review.  However, the veteran's attorney submitted 
a substantive appeal in November 1998 at which time he also 
stated that the veteran waived consideration of all further 
evidence by the RO and waived preparation of any supplemental 
statement of the case (SSOC) relating to such evidence.  
Accordingly, the Board will not remand the SSA reply for 
issuance of an SSOC and will consider the evidence along with 
the evidence already of record.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (1998). 

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for PTSD and TDIU are 
plausible and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

A.  Increased Rating for PTSD

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  Effective November 7, 1996, the VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM-IV).  61 Fed Reg. 52,700 (1996).  The new criteria for 
evaluating service connected psychiatric disability were 
codified at newly designated 38 C.F.R. § 4.130 (1998).  The 
new rating criteria are sufficiently different from those in 
effect prior to November 7, 1996.  Nonetheless, in Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so. In light of Karnas, the Board will 
proceed to analyze the veteran's PTSD claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 50 
percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was applicable where the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment. 

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998), the 50 percent rating is for consideration 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
A GAF score of 51 - 60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  A GAF score of 61-70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 32.

Here, the record shows that the veteran has exhibited 
symptoms of what doctors have diagnosed as PTSD since he was 
granted service connection in June 1994.  He continues to 
report nightmares and distressing recollections about his 
Vietnam service.  He also has reported difficulty sleeping, 
and concentrating.  He was noted to display hypervigilance 
and was easily startled on his October 1998 VA examination.  
However, he was not found to be suicidal or homicidal on his 
last several VA examinations or at the time of his 
hospitalization in 1998.  Moreover, he has not demonstrated 
memory problems of any significance.  His judgment has been 
determined to be good.  He was last employed in 
November/December 1992 after holding the position as a night 
supervisor for approximately four and one-half years.  He has 
not maintained close relationships with his siblings but is 
close to his mother.  He has essentially been assigned GAF 
scores over 50, with one score of 45 given in February 1994 
and a score of 70 in March 1998.  His most recent PTSD 
examination from October 1998 listed a GAF of 55.  

In applying the evidence of record to the rating criteria, 
the Board finds that the veteran's disability is more than 
adequately compensated under the criteria for a 50 percent 
evaluation under the prior regulations.  The latest VA 
examination in October 1998 described the veteran's 
disability as moderate to severe, and this was after having a 
GAF of 70 in March 1998 when he was hospitalized for 
substance abuse, a nonservice connected disorder, and not 
PTSD.  The Board notes that, based on the totality of the 
veteran's symptomatology and its effect on his ability to 
establish and maintain effective relationships and 
employment, the disability picture does not more nearly 
approximate the criteria for a 70 percent disability rating.  
38 C.F.R. § 4.132 (1996).

Likewise, the veteran's symptomatology does not support an 
increased rating under the amended regulations.  The veteran 
simply does not objectively demonstrate the symptomatology 
previously cited, such as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression spatial disorientation; or 
neglect of personal appearance and hygiene.  Indeed, the 
Board notes that the veteran's current symptomatology 
arguably, at best, satisfies the amended rating criteria for 
a 30 percent disability rating.  38 C.F.R. § 4.130 (1998).  
The question before the Board, however, is limited to whether 
an increased evaluation is warranted, not whether a reduction 
is in order.  Hence, the Board enters no final judgment on 
this latter question.

B.  TDIU

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of use of work-related functions 
due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

The veteran has completed one year of college.  He indicated 
on his VA Form 21-8940 that he was involved in completing a 
vocational rehabilitation program as a "society worker" 
program in 1996 when he was hospitalized.  He worked as a 
petroleum storage specialist in service.  The veteran's most 
recent employment was as a night shift supervisor at a state 
hospital.  Although the veteran has given varying times for 
termination of this employment, it appears that it was 
approximately November/December 1992.  In October 1993, 
during a domiciliary screening, the veteran was described as 
employable.  The veteran has said that he was granted SSA 
disability benefits for his PTSD; however, a report from the 
SSA district office indicated that he was not receiving any 
such benefits.

The issue before the Board is whether the veteran's service-
connected PTSD (evaluated at 50 percent) by itself, and 
without consideration of any of his nonservice-connected 
disabilities or substance abuse, precludes all forms of 
substantially gainful employment in the national economy 
which are consistent with his education and occupational 
experience and which would afford a living wage. The Board 
finds, however, that the preponderance of the evidence is 
objectively against concluding that the veteran's service-
connected disorder alone precludes his return to all such 
forms of substantially gainful employment, as the combined 
disability evaluation is only 50 percent.

As to whether a total rating is subjectively warranted the 
Board again finds that there is no basis for granting the 
benefit sought on appeal.  While the veteran has alleged that 
he is in receipt of Social Security disability as a result of 
his PTSD, it is well to recall that the SSA district office 
indicated in February 1999 that the veteran was not drawing 
such benefits.  Moreover, while the veteran has been 
hospitalized, and awarded temporary 100 percent ratings based 
on exacerbations of his PTSD in the past, the Board notes 
that the last admission in 1998 was due to substance abuse 
with PTSD diagnosed by history only.  Further, a review of 
all of the medical records and examinations in the claims 
file reveals that the veteran has never been found to be 
unemployable as a result of his PTSD, with predominant GAF 
scores in between 51 and 60.  Accordingly, the Board finds 
that the clear preponderance of the evidence, both 
objectively and subjectively, is against a total rating.  
Hence, the benefit sought on appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

